Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rho et al (PGPUB 2015/0325200 A1)
	As to claim 1, Rho (Fig. 2) teaches, a data transmission circuit (digital circuit 120) comprising: 
a transmitter (control logic 123) configured to transmit a data signal (pixel data RGB)(¶ 56);
 a receiver (data latch unit 122) configured to receive the data signal (¶ 57); 
a first transmission line (i.e. electrode for RGB that connects control logic 123 and data latch unit 122) connected between the transmitter and the receiver (¶ 59, 60); and 
a second transmission line (i.e. electrode for TP that connects control logic 123 and data latch 122) connected between the transmitter and the receiver (Fig. 1), 
wherein the data signal includes a line start signal (line start field 1), and a configuration signal (configuration field 2), and wherein the data signal further includes at least one of an inverted line start signal which is an inverted version of the line start signal or an inverted configuration signal which is an inverted version of the configuration signal (Figs. 2, 3: i.e. Fig. 3 teaches the SDATA’s data packet structure with line start signal SOL and configuration signal with FSYNC and POL. Further on Fig. 2, SDATA is indicated as differential signal pair with hexagon label for SDATA as shown in Fig. 2. In other words, SDATA includes SOL and Configuration 2 as shown in Fig. 3, which also includes inverted versions of these signals as indicated in Fig. 2)

As to claim 8, Rho (Figs. 2, 3) teaches, wherein the data signal includes one of the inverted line start signal (i.e. SOL of inverted signal in the differential pair) or the inverted configuration signal (i.e. FSYNC/POL of inverted signal in the differential pair) according to data patterns of the line start signal or the configuration signal, respectively (Fig. 3).

As to claim 14, Rho (Figs. 2, 3) teaches, wherein the configuration signal includes a first configuration signal (i.e. FSYNC in one of the differential pair signals) and a second configuration signal (i.e. POL in the one of the differential pair signals), and wherein the data signal includes one of a first inverted configuration signal which is an inverted version of the first configuration signal (i.e. inverted FSYNC in the other one of the differential pair signals, which must be inverted version of FSYNC) or a second inverted configuration signal (i.e. inverted POL in the other one of the different pair signals, which must be inverted version of POL) which is an inverted version of the second configuration signal according to data patterns of the first configuration signal or the second configuration signal, respectively (Figs. 2, 3).

As to claim 18, Rho (Figs. 2, 3, 20B) teaches, a display apparatus (display panel) comprising: 
a display panel (display panel) configured to display an image based on a data signal (RGB o data packet SDATA)(¶ 71); 
a driving controller (timing controller 300) configured to generate the data signal based on input image data (pixel data RGB);
 a data driver (source driver 100 or 100b) configured to convert the data signal into a data voltage (gradation voltages) and output the data voltage to the display panel (Fig. 20B, ¶ 118); and 
	a data transmission circuit (digital circuit 120) including a transmitter (control logic 123) configured to transmit a signal (pixel data RGB)(¶ 56);
 a receiver (data latch unit 122) configured to receive the data signal (¶ 57); 
a first transmission line (i.e. electrode for RGB that connects control logic 123 and data latch unit 122) connected between the transmitter and the receiver (¶ 59, 60); and 
a second transmission line (i.e. electrode for TP that connects control logic 123 and data latch 122) connected between the transmitter and the receiver (Fig. 1), 
wherein the data signal includes a line start signal (line start field 1), and a configuration signal (configuration field 2), a pixel signal (pixel data 3), and a horizontal blank signal (HBP 5)(Fig. 3),
and wherein the data signal further includes at least one of an inverted line start signal which is an inverted version of the line start signal or an inverted configuration signal which is an inverted version of the configuration signal (Figs. 2, 3: i.e. Fig. 3 teaches the SDATA’s data packet structure with line start signal SOL and configuration signal with FSYNC and POL. Further on Fig. 2, SDATA is indicated as differential signal pair with hexagon label for SDATA as shown in Fig. 2. In other words, SDATA includes SOL and Configuration 2 as shown in Fig. 3, which also includes inverted versions of these signals as indicated in Fig. 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rho in view of Hollis (PGPUB 2013/0128994 A1).
As to claims 9, Rho (Fig. 3) teaches, the data signal includes the inverted line start signal (i.e. differential pair signal of FSYNC in Fig. 3).
Rho does not specifically teach wherein a ratio between a high level and a low level of the line start signal is not 1:1.
Hollis (Figs. 2A-2C) teaches, wherein when a ratio between a high level and a low level of the line start signal is not 1:1 (Fig. 2C: i.e. the differential pair signals output by the transmitter 110 is not 1:1 due to superimposed common mode signal as shown in Fig. 2C).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hollis’ transmitter and receiver into Rho’s transmitter and receiver, so as to reduce transmission errors due to noise with improved common mode rejection at lower frequencies (¶ 5, 33).

As to claims 10, Rho (Fig. 3) teaches, the data signal includes the inverted configuration signal (i.e. differential pair signal of POL in Fig. 3).
Rho does not specifically teach wherein a ratio between a high level and a low level of the line start signal is not 1:1.
Hollis (Figs. 2A-2C) teaches, wherein when a ratio between a high level and a low level of the line start signal is not 1:1 (Fig. 2C: i.e. the differential pair signals output by the transmitter 110 is not 1:1 due to superimposed common mode signal as shown in Fig. 2C).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hollis’ transmitter and receiver into Rho’s transmitter and receiver, so as to reduce transmission errors due to noise with improved common mode rejection at lower frequencies (¶ 5, 33).

Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rho in view of Jones et al (PGPUB 2013/0223293 A1)
	As to claim 17, Rho teaches the data transmission circuit of claim 1, but does not specifically teach a first capacitor.
	Jones (Fig. 1) teaches, a first capacitor (i.e. top left capacitor C) disposed between the transmitter and the first transmission line (Fig. 1); 
a second capacitor (i.e. top right capacitor C) disposed between the receiver and the first transmission line (Fig. 1); 
a third capacitor (i.e. bottom left capacitor C) disposed between the transmitter and the second transmission line (Fig. 2); and 
a fourth capacitor (i.e. bottom right capacitor C) disposed between the receiver and the second transmission line (Fig. 1).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Jones’ transmitter and receiver structure including the capacitors into Rho’s transmitter and receiver, so as to improve the reliability in noisy environment with DC offset (¶ 27, 60).

Allowable Subject Matter
Claim 2-7, 11-13, 15, 16, 19 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Applicant’s claimed invention regards the transmitter and receiver comprising the inverted line start signal or the inverted configuration signal in the data signal. Regarding this, Applicant specifically claims that data signals “sequentially” include the line start signal, the inverted line start signal, the configuration signal, the inverted configuration signal, and different numbers of inversion signals in the data signal. Further, Applicant claims different sequential orders of above discussed signals as discussed in claims 2, 5, 11, 15, 16, and 19 as cited below.
Examiner conducted search to find prior arts that teach differential signal pairs with above sequential orders of different signals within the data signal. However, Examiner could not find any prior arts that would teach above limitations alone or in combination. Therefore, the claims 2, 5, 11, 15, 16 and 19 are indicated as allowable subject matter.

Claims 2
“wherein the data signal sequentially includes the line start signal, the configuration signal, a first inversion signal, the inverted line start signal, the inverted configuration signal, and a second inversion signal”
Claim 5
“wherein the data signal sequentially includes the line start signal, a first inversion signal, the inverted line start signal, a second inversion signal, the configuration signal, a third inversion signal, the inverted configuration signal, and a fourth inversion signal”
Claim 11
“wherein the data signal sequentially includes the line start signal, a first inversion signal, the inverted line start signal, a second inversion signal, the first configuration signal, a third inversion signal, the first inverted configuration signal, a fourth inversion signal, the second configuration signal, a fifth inversion signal, the second inverted configuration signal, and a sixth inversion signal”
Claim 15
“the data signal sequentially includes the line start signal, a first inversion signal, the inverted line start signal, a second inversion signal, the first configuration signal, a third inversion signal, the first inverted configuration signal, a fourth inversion signal, and the second configuration signal”
Claim 16
“the data signal sequentially includes the line start signal, a first inversion signal, the inverted line start signal, a second inversion signal, the first configuration signal, the 20 second configuration signal, a third inversion signal, the second inverted configuration signal, and a fourth inversion signal”
Claim 19
“wherein the data signal sequentially includes the line start signal, the configuration signal, a first inversion signal, the inverted line start signal, the inverted configuration signal, and a second inversion signal”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691